Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered on or about January 23, 1996, which granted defendants’ motion and cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly granted summary judgment to defendants, who predicated their motion upon, inter alia, plaintiff s bill of particulars and various X-ray, MRI and other reports prepared and signed by plaintiff’s treating physicians (see, Deangelo v Marcia Serv. Corp., 199 AD2d 58). These submissions established that there is no merit to plaintiffs claim of "serious injury” within the meaning of Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955; Lopez v Senatore, 65 NY2d 1017). Moreover, the court properly determined that plaintiffs letter and a report prepared by two of plaintiffs treating physicians were inadmissible because they were unsworn and had not been affirmed (see, CPLR 2106; McLoyrd v Pennypacker, 178 AD2d 227, lv denied 79 NY2d 754). In any event, these documents do not demonstrate that plaintiff suffered a "serious injury” within the meaning of section 5102 (d). Concur— Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.